      Case 1:17-cr-00212-NRB Document 63 Filed 07/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
UNITED STATES OF AMERICA,

           - against -                       MEMORANDUM AND ORDER

ANTHONY JOHNSON,                               17 Cr. 212 (NRB)

                Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     Defendant Anthony Johnson moves pro se for compassionate

release from FCI Fairton, where he has served less than half of

his 121-month sentence for conspiring to commit sex trafficking of

a minor and failing to register as a sex offender under the Sex

Offender Registration and Notification Act (“SORNA”).        Mr. Johnson

argues that his asthma, hypertension, and prediabetes, in the

setting of FCI Fairton during the COVID-19 pandemic, warrant his

release.

     Mr. Johnson moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the
       Case 1:17-cr-00212-NRB Document 63 Filed 07/20/20 Page 2 of 4



Sentencing Commission.”             18 U.S.C. § 3582(c)(1)(A).1               As the

proponent    of   his    release,      Mr.    Johnson    bears    the     burden    of

demonstrating     that     his      release    is   justified         under   Section

3582(c)(1)(A).     See United States v. Butler, 970 F.2d 1017, 1026

(2d Cir. 1992).

      Mr.   Johnson     has    failed    to    establish       extraordinary       and

compelling reasons for his release because he has made no showing

that a prediabetic 36-year-old with asthma and hypertension, who

manages     his   asthma      and    hypertension       with     an    inhaler     and

prescription medication, is at a significant risk of serious

illness from COVID-19.              Moreover, even if Mr.             Johnson could

establish extraordinary and compelling reasons for his release,

Section 3582(c)(1)(A) requires the Court to consider the factors

set forth in 18 U.S.C. § 3553(a), which include “the nature and

circumstances of the offense and the history and characteristics

of the defendant,” “the need . . . to afford adequate deterrence

to criminal conduct,” and “the need . . . to protect the public



1 Section 3582(c)(1)(A) permits a court to reduce a defendant’s sentence only
“upon motion of the Director of the Bureau of Prisons” or “upon motion of the
defendant after the defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).
According to Mr. Johnson, more than 30 days have elapsed since he requested
that the warden of FCI Fairton bring a motion for compassionate release on his
behalf.   The Court accepts the truth of this unsubstantiated assertion for
purposes of this motion.


                                        -2-
         Case 1:17-cr-00212-NRB Document 63 Filed 07/20/20 Page 3 of 4



from further crimes of the defendant.” 18 U.S.C. § 3553(a). Those

factors commandingly counsel against releasing Mr. Johnson, an

unrepentant gang member with a significant criminal history who,

while on supervised release following an 88-month prison sentence

for sex trafficking a minor, conspired to commit the same offense

while failing to reside at his registered SORNA residence.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 61.

             SO ORDERED.

Dated:       New York, New York
             July 20, 2020
                                           ____________________________
                                               NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




                                     -3-
      Case 1:17-cr-00212-NRB Document 63 Filed 07/20/20 Page 4 of 4



Copy to:

Anthony Johnson
Register No. 81532-004
FCI FAIRTON
FEDERAL CORRECTIONAL INSTITUTION
P.O. BOX 420
FAIRTON, NJ 08320




                                  -4-
